Argued March 11, 1947.
Judgment in ejectment, by confession under a warrant of attorney contained in a lease, was entered against defendants in the court below. The court refused to strike off the judgment, and the surviving defendant has appealed, assigning such action as error.
The warrant upon which the judgment was confessed contained the following: ". . . and the lessee hereby releases to the lessor all errors and defects whatsoever in entering such action or judgment, or causing such writ of habere facias possessionem to be issued, or in any proceeding thereon or concerning the same; and hereby agrees that no writ of error or objection or exception shall be made or taken thereto." This waiver or agreement is binding upon the appellant, and here renders the action of the court below conclusive. The grounds upon which the court below was asked to strike off the judgment were determined by an inspection of the record itself. The court was of the opinion that none of the grounds was valid. We are asked to review its action in this respect.
It is not questioned that plaintiff, as assignee of the lessor, had power to enter the judgment, or that the waiver of appeal accrued to the assignee. The waiver clause releases "`to the lessor all errors or defects in the judgment or in causing the writ to be issued'": Altoona Trust Co. v. Fockler, 311 Pa. 426,435, 165 A. 740, 742. Appellant has waived the right to appeal and have the judgment against her reviewed on such grounds. SeeInland Collieries Co. v. Veges, 92 Pa. Super. 25, 28; Curryv. Bacharach Quality Shops, Inc., 271 Pa. 364, 373, 117 A. 435.
The appeal is dismissed, at the cost of appellant. *Page 456